Citation Nr: 0838075	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-34 847	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for a heart disability, to 
include hypertension and coronary artery disease.  



REPRESENTATION

Appellant represented by:	Kurt Leffler, Attorney



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefit sought on appeal.  

In February 2008, the Board remanded the claim for a VA 
examination.  In July 2008, the Board remanded the claim for 
another VA examination.  An August 2008 letter informed the 
veteran that he would be scheduled for a VA examination and 
that failure to report could have adverse consequences, 
including denial of his claim.  In August 2008, VA informed 
the veteran's representative that a VA examination was 
scheduled for September 12, 2008, to address his claim on 
appeal.  The letter asked that three days notice should be 
provided if the veteran was unwilling or unable to attend and 
a number was provided for any rescheduling.  A track and 
confirm document from the United States Postal Service dated 
in August 2008 reflected that this letter was delivered to 
the veteran's representative.  However, the veteran failed to 
report to his examination.  Because the veteran was notified 
of his scheduled examination, informed of the potential 
consequences for failing to report, and did not show good 
cause for his failure to report, the Board will proceed with 
consideration of the appeal and base its decision on the 
evidence already of record.  38 C.F.R. § 3.655.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A heart disability, to include hypertension and coronary 
artery disease, was not manifested during service or one year 
thereafter and has not been shown to be causally or 
etiologically related to his military service.


CONCLUSION OF LAW

A heart disability, to include hypertension and coronary 
artery disease, was not incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in March 2005.  The letter addressed all 
of the notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  In a June 2006 letter, the 
veteran was provided with notice that addresses the relevant 
rating criteria and effective date provisions.  Any defect in 
the timing of the notice was harmless error as service 
connection is being denied, and therefore no rating or 
effective date is being assigned.  Therefore, the Board finds 
that VA has fulfilled its duty to notify under the VCAA.

As the July 2008 Board decision already discussed, the 
veteran indicated that he is receiving Social Security 
disability benefits (SSA) due to his back pain.  Because 
there is no indication that he is receiving SSA benefits for 
his claimed heart disability, SSA records are not pertinent 
or relevant to the issue on appeal and there is no violation 
of the duty to assist by VA in not obtaining them.  See 
Loving v. Nicholson, 19 Vet. App. 96 (2005); cf. Hayes v. 
Brown, 9 Vet. App. 67 (1996).

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  The veteran underwent a VA 
examination in May 2008, and as discussed above, failed to 
report to a VA examination that intended to clarify the 
etiology of the veteran's heart disability.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC and SSOCs, 
which informed them of the laws and regulations relevant to 
his claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In certain circumstances, presumptive service connection is 
awarded.  For chronic diseases, exclusively listed in 
38 C.F.R. § 3.309(a), to include hypertension, the disease 
must have become manifest to a degree of 10 percent or more 
within 1 year from date of separation from service.  
38 C.F.R. § 3.307(a)(3).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for a heart 
disability.  The Board acknowledges that the veteran was 
diagnosed with hypertension on a November 1975 periodic 
examination.  However, for VA disability purposes, 
hypertension means diastolic pressure of predominantly 90 or 
more or systolic pressure of predominantly 160 or more.  
Hypertension must be confirmed by readings taken two or more 
times on at least three different days.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).  For hypertension to be 10 
percent disabling, diastolic pressure must be predominantly 
100 or more, or systolic pressure must be predominantly 160 
or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  The 
service treatment records do not show readings that reflect 
this criteria.  In this regard, the veteran's blood pressure 
was 120/80 (systolic/diastolic) on service entrance in 
February 1973, 120/70 in January 1974, 110/80 and 120/80 in 
October 1975, and 140/100 in November 1975.  As such, 
diastolic pressure of predominantly 90 or more or systolic 
pressure of predominantly 160 or more confirmed by readings 
taken two or more times on at least three different days was 
not shown during service.  Moreover, the diagnosis of 
hypertension is not supported with any other rationale.  
Therefore, the service treatment records essentially reflect 
one isolated finding of high blood pressure.  Although the 
veteran indicated that he had a heart condition, heart 
murmur, and rheumatic fever on a February 1976 questionnaire, 
there were no findings or diagnoses of such in the service 
treatment records.  

Moreover, the first post service showing of hypertension or 
heart disability was not until many years after service.  In 
fact, hypertension was first shown in the post-service 
medical records in a December 2002 record from H.C.M.C.  
Importantly, the veteran stated in his February 2005 claim 
that his heart disability began two years ago.  This is 
supported by the evidence of record which showed that he 
underwent a coronary artery bypass grafting procedure in 
September 2003.  With regard to the decades-long evidentiary 
gap in this case between active service and the earliest 
indications of a heart disability to include hypertension, 
the Board notes that this absence of evidence constitutes 
negative evidence tending to disprove a claim that a heart 
disability had its onset in service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Additionally, a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  In this regard, the first 
notations of coronary heart disease were in a March 2004 
record of H.C.M.C. and coronary artery disease was first 
shown in June 2005.  

Importantly, there is no indication of a nexus to a heart 
disability beginning during service.  The veteran underwent a 
VA examination in May 2008 wherein the claims file was 
reviewed and diagnoses of hypertension and coronary artery 
disease were provided.  The examiner noted that there were no 
entries concerning heart disease during service.  He stated 
that the veteran informed him that he had rheumatic fever as 
a child with no recurrences.  The examiner opined that heart 
disease had no relationship to service because there was 
essentially no documentation.  

As previously discussed the Board remanded this case in July 
2008 for another VA examination to address the in-service 
diagnosis of hypertension and its relationship, if any, to 
the current diagnoses of hypertension and coronary artery 
disease.  However, the veteran failed to report to this 
examination and therefore this additional information could 
not be ascertained.  Consequently, the Board must base its 
decision on the available evidence of record.  38 C.F.R. 
§ 3.655.  

In conclusion, the veteran has been shown to have 
hypertension, coronary artery disease, and congestive heart 
disease.  Although there was a diagnosis of hypertension in-
service, it was not supported by the documented in-service 
blood pressure readings.  Further, there was no diagnosis of 
hypertension within one year after the veteran's separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Additionally, the service treatment records were absent for 
any indications of a heart disability and the competent 
medical evidence does not reveal a nexus to a heart 
disability occurring in service.  Although the veteran might 
sincerely believe that his heart disability is related to 
service, he, as a layperson, is not qualified to render a 
medical opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As such, service 
connection for a heart disability, to include hypertension 
and coronary artery disease, must be denied.  38 C.F.R. 
§ 3.303.  


ORDER

Entitlement to service connection for a heart disability, to 
include hypertension and coronary artery disease, is denied.  


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


